Citation Nr: 0600908	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board on the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  In a decision dated in June 2004, the Board reopened 
the veteran's claim and remanded it for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.
 
2.  Despite the best attempts of the RO, the veteran's 
reported in-service stressors could not be verified.

3.  There is no medical evidence linking the veteran's 
currently diagnosed PTSD to any verified in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
June 2002 and June 2004 that told him what was necessary for 
his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statement of the Case (SSOC), he was 
provided with specific information as to why his claim 
seeking service connection for PTSD was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's June 2002 and June 2004 letters notified the appellant 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that in 
June 2004 the RO has asked the appellant to submit any 
evidence in his possession that pertains to his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in August 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records, and a VA examination.  In 
addition, the RO attempted to confirm with veteran's 
stressors with the Center for Unit Records Research (CURR).  
The veteran has not indicated that there is any additional 
evidence available to help support his claim for service 
connection for PTSD.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005).  
Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD, which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1992); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In this case the veteran has alleged three specific 
stressors.  He stated that, (1) a sergeant fell off the front 
of an 8-inch gun and went down under the tracks of a vehicle 
while on a road march, (2) that the veteran's unit was in Duc 
Phu when it was overrun, during which time the veteran was 
injured in hand-to-hand fighting, and (3) that the veteran's 
unit was in Phu Bi when a 155mm artillery battery joined them 
and one of the artillery pieces blew up in the compound.

The RO was unable to verify any of these three stressors.  
The report from CURR indicated that the incident of the 
sergeant being crushed by a vehicle was unable to be 
confirmed and that the unit records did not show any 
casualties in the 3rd Battalion 18th Artillery during the 
months of April, May, June or July 1968.  With respect to the 
veteran's second claimed stressor, CURR was able to verify 
that the veteran's until was occasionally subjected to 
mortar, and rocket, and sapper attacks, but there was no 
indication that the veteran's unit was overrun at any time 
during his service.  CURR was also unable to verify an 
incident where a 155mm artillery piece exploded in the 
compound.

Based on the law and the facts as stated above, the Board 
finds that the appellant's claimed stressors have not, and 
cannot, be verified.  There is no indication of any such 
incidents in the records available.  The service department 
has indicated that without additional details like a date or 
the name of the victim, it would be impossible to verify the 
event.  The RO asked the veteran several times for all 
details of the incidents, but the details provided were not 
sufficient to allow the stressors to be verified.  The record 
does not establish that the veteran engaged in combat with 
the enemy, and therefore there is no presumption that the 
incidents happened as described.  There is no indication that 
incident similar to the ones described by the veteran 
occurred to the veteran's unit, therefore there is also no 
basis to find that the stressors have been verified under 
Pentecost.

Therefore, the veteran has failed to meet the criteria for 
service connection for PTSD.  There is no verification of the 
claimed in-service stressors.  In the absence of verified 
stressors, referral for a medical evaluation is unnecessary.  
See West v. Brown, 7Vet. App. 70 (1994).  In any event, there 
is no competent medical evidence establishing a link between 
the appellant's symptomatology attributed to his diagnosed 
PTSD and any verified in-service stressors, since no in-
service stressor has been verified.  As discussed above, it 
is clear that the preponderance of the credible evidence is 
against the veteran's claim; therefore, there is no 
reasonable doubt to be resolved in his favor and the claim 
must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


